Filed 03/07/19                                     Case 19-21017                                          Doc 11



       1   Darren J. Devlin, Esq. [SBN 176261]
           The Law Offices of Jason C. Tatman, A.P.C.
       2   5677 Oberlin Drive, Suite 210
           San Diego, CA 92121
       3   (844) 252-6972
           Fax (858) 348-4976
       4   jt@nationwidereconveyance.com
           Attorneys for Secured Creditor and Movant
       5   Deutsche Bank National Trust Company, as
           Trustee for FFMLT Trust 2006-FF3, Mortgage
       6   Pass-Through Certificates, Series 2006-FF3
       7                                UNITED STATES BANKRUPTCY COURT
       8                EASTERN DISTRICT OF CALIFORNIA—SACRAMENTO DIVISION
       9
                                                               Case No: 19-21017
      10    In re:
                                                               Chapter 7
      11    Salvatore Crivello and Emma Jane Crivello,
                                                               DC No.: DJD-001
      12                     Debtors.
                                                               MOTION FOR RELIEF FROM
      13    _______________________________                    AUTOMATIC STAY
      14    Deutsche Bank National Trust Company, as           Date: 04/10/19
            Trustee for FFMLT Trust 2006-FF3,                  Time: 10:00 a.m.
      15    Mortgage Pass-Through Certificates, Series         Ctrm: 34
            2006-FF3,                                          Dept: D
      16
                             Movant,                       The courtroom of the Honorable Robert S.
      17
                                                           Bardwil
            -vs-
      18
      19    Salvatore Crivello and Emma Jane Crivello,
            Debtors; Michael P. Dacquisto, Chapter 7
      20    Trustee; Lisa Gentry

      21                     Respondents.

      22
      23
      24             Secured Creditor and Moving Party Deutsche Bank National Trust Company, as Trustee
      25   for FFMLT Trust 2006-FF3, Mortgage Pass-Through Certificates, Series 2006-FF3 (“Creditor”),
      26
           respectfully submits its Motion for Relief from Automatic Stay to enforce its lien upon the
      27
           personal property of Debtors Salvatore Crivello and Emma Jane Crivello (“Debtors”).
      28

                                                           1
Filed 03/07/19                                     Case 19-21017                                              Doc 11



       1          1.      On February 21, 2019, Debtors filed a voluntary Chapter 7 petition.
       2          2.      Michael P. Dacquisto is the duly qualified and acting Chapter 7 Trustee.
       3          3.      On November 22, 2005, Debtor Salvatore Crivello (“Borrower”), for valuable
       4   consideration, made, executed, and delivered to First Franklin a written Adjustable Rate Note
       5   (“Note”). Pursuant to the terms of the Note, Borrower promised to repay the amount of
       6   $936,000.00 at an initial annual interest rate of 6.75% in three hundred and sixty (360) monthly
       7   payments commencing on January 1, 2006, and continuing thereafter until December 1, 2035, at

       8   which time all amounts due and owing under the Note are to be paid in full.

       9          4.      As security for the Note and as part of the same transaction, Borrower made,

      10   executed, and delivered to First Franklin a Deed of Trust granting First Franklin beneficial

      11   interest in the real property commonly known as 29805 Rustic Oak, Laguna Niguel, CA 92677

      12   (“Property”). The Deed of Trust was duly recorded in the County Recorder’s Office of Orange

      13   County, California. The Note and Deed of Trust have been duly assigned to Creditor.
                  5.      Debtors have defaulted in the payments due under the Note and Deed of Trust by
      14
           failing to make the monthly payment due July 1, 2018, and all payments due thereafter. Arrears
      15
           now exist in the amount of $31,026.30 representing eight (8) payments, fees, and costs. An
      16
           additional payment is due on March 1, 2019, in the amount of $3,670.61. Arrears are as follows:
      17
                  7/1/18 payment                                               $3,777.75
      18
                  8/1/18 payment                                               $3,777.75
      19
                  9/1/18 payment                                               $3,777.75
      20
                  10/1/18 payment                                              $3,670.61
      21
                  11/1/18 payment                                              $3,670.61
      22
                  12/1/18 payment                                              $3,670.61
      23
                  1/1/19 payment                                               $3,670.61
      24
                  2/1/19 payment                                               $3,670.61
      25
                  Attorneys’ fees                                              $1,125.00
      26          Inspection fee                                               $    90.00
      27          Payoff Statement fee                                         $ 125.00
      28          Total Arrearages                                            $31,026.30

                                                           2
Filed 03/07/19                                        Case 19-21017                                                 Doc 11



       1          6.       The total amount due and owing to Creditor on the Note as of February 28, 2019,
       2   is $993,585.38.

       3          7.       Creditor is informed and believes and thereon alleges that the fair market value of

       4   the Property is $1,050,000.00.

       5          8.       Creditor is informed and believes and thereon alleges that there exists a junior lien

       6   on the Property in favor of Lisa Gentry in the amount of $20,000.00.

       7          9.       Debtors have indicated an intent to surrender the Property in their Statement of
           Intention.
       8
                                                       AUTHORITY
       9
                  Creditor seeks relief from the automatic stay pursuant to 11 U.S.C. Section 362(d)(1) for
      10
           cause and 11 U.S.C. Section 362(d)(2) for lack of equity.
      11
                  I.       Cause—11 U.S.C. Section 362(d)(1)
      12
                  Cause exists to grant relief from stay pursuant to 11 U.S.C. Section 362(d)(1) because
      13
           Debtors are delinquent in payments to Creditor and Debtors has no equity in the Property after
      14
           costs of sale and Creditor’s interest in the Property is therefore not adequately protected. 11
      15
           U.S.C. Section 362(d) states: “On request of a party in interest and after notice and a hearing,
      16
           the court shall grant relief from the stay provided under subsection (a) of this section, such as by
      17
           terminating, annulling, modifying, or conditioning such stay— (1) for cause, including the lack
      18
           of adequate protection of an interest in property of such party in interest; (2) with respect to a
      19
           stay of an act against property under subsection (a) of this section, if— (A) the debtor does not
      20   have an equity in such property; and (B) such property is not necessary to an effective
      21   reorganization;….”
      22          II.      Lack of Equity—11 U.S.C. Section 362(d)(2)
      23          As further grounds for relief from the automatic stay, pursuant to 11 U.S.C. Section
      24   362(d)(2), Creditor submits that Debtors have no equity in the Property as the amount due and
      25   owing under the Note exceeds the fair market value of the Property, after costs of sale.
      26          WHEREFORE, Creditor prays that the automatic stay be modified as follows:
      27          A. For an Order granting Creditor immediate relief from the automatic stay to take any

      28                and all actions, including, but not limited to, foreclosure and sale, to enforce its lien

                                                               3
Filed 03/07/19                                   Case 19-21017                                            Doc 11



       1            on the real property commonly known as 29805 Rustic Oak, Laguna Niguel, CA
       2            92677;

       3         B. That the requirements of Bankruptcy Rule 4001(a)(3), be waived; and

       4         C. That Creditor have such other and further relief as the Court may deem just and

       5            proper.

       6
       7   Dated: March 7, 2019                              Respectfully submitted,

       8
                                                             /s/Darren J. Devlin___________
       9
                                                             Darren J. Devlin, Esq.
      10                                                     Attorney for Secured Creditor and Movant
                                                             Deutsche Bank National Trust Company, as
      11                                                     Trustee for FFMLT Trust 2006-FF3,
                                                             Mortgage Pass-Through Certificates, Series
      12                                                     2006-FF3

      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                        4
